DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed August 12, 2022.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Patent No.: 8546990) in view of Hori et al. (US Patent Application Pub. No.: US 2011/0163624 A1).
For claim 1, Suzuki et al. disclose the claimed invention including: a rotor core (reference numeral 10) including a first slot and a second slot (reference numerals 2, 3) being circumferentially and continuously formed in an asymmetric arrangement (see figures 2, 3); a first permanent magnet (reference numerals 6, 7) configured to be inserted into the first slot with a first embedment angle (see figures 2, 3), and a second permanent magnet (reference numerals 6, 7) configured to be inserted into the second slot with a second embedment angle (see figures 2, 3), wherein the first embedment angle is different from the second embedment angle (see figures 2, 3); and a plurality of stator cores (reference numerals 13, 14) each having a ring-shaped yoke and a plurality of teeth (see figures 2, 3) extending inward from the yoke to wind a stator coil (see column 2, lines 14-21), the plurality of stator cores being spaced apart from each other with a gap on an outer side of the rotor core (gap formed between rotor 10 and stator 12, see figures 2, 3, 4A); wherein the first embedment angle of the first permanent magnet is larger than the second embedment angle of the second permanent magnet (angle formed by permanent magnets 6 and 7 are different from each other, see figures 2, 3) with respect to a rotational direction of the rotor core; and wherein a separation wall (reference numeral 5) is positioned between the first slot and the second slot (reference numerals 2, 3, see figure 2), wherein the separation wall (reference numeral 5) is inclined at a predetermined angle (portions of wall 5 is inclined, see figure 2) such that an inner surface of the second permanent magnet (reference numerals 6, 7) is in contact with a first surface of the separation wall (reference numeral 5) and a portion of an inner surface of the first permanent magnet (reference numerals 6, 7) is supported on a second surface of the separation wall (reference numeral 5, see figure 2).  Suzuki et al. however do not specifically disclose a stress reduction groove being formed on an inner side of the rotor core at a position biased from the separation wall to the first slot.  
Forming a stress reduction groove would merely involve forming a groove component which is a known skill in the art as exhibited by Hori et al. which disclose groove components (reference numeral 40, see figure 32) formed at an inner side of a core at positions biased from a center area between magnets (see figure 32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the stress reduction groove as disclosed by Hori et al. for the rotor core of Suzuki et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 6, Suzuki et al. in view of Hori et al. disclose the claimed invention except for the stress reduction groove having an arc-shaped cross-section that is concave toward the outer side of the rotor core.  Forming the stress reduction groove with an arc shape is a known skill in the art as exhibited by Hori et al. (reference numeral 40, see figure 32), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the stress reduction groove with an arc shape as disclosed by Hori et al. for the rotor core of Suzuki et al. in view of Hori et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 11, Suzuki et al. in view of Hori et al. disclose the claimed invention except for asymmetric first and second notches formed on the outer side of the rotor core adjacent to the first slot and the second slot, respectively, wherein one of a width and an angle of the first and second notches are different.  Forming notches on an outer side of the rotor core with different widths would merely involve having notches with different shapes as disclosed by Hori et al. (reference numerals 29, 30, 31, see figures 20-22), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the notches as disclosed by Hori et al. for the rotor core of Suzuki et al. in view of Hori et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Hori et al. as applied to claim 1 above, and further in view of Takeda et al. (US Patent No.: 9680341).
For claim 2, Suzuki et al. in view of Hori et al. disclose the claimed invention except for a first supporting portion protruding from an upper end of an inner surface of the first slot to support an outer edge of the inner surface of the first permanent magnet.  Takeda et al. disclose a first supporting portion (i.e. reference numeral 12, figure 7) protruding from an upper end of an inner surface of the first slot (see figure 7) to support an outer edge of the inner surface of the first permanent magnet (i.e. reference numeral 3, see figure 7), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first supporting portion as disclosed by Takeda et al. for the first slot of Suzuki et al. in view of Hori et al. for predictably providing desirable configuration for securing the components of the device.  
For claim 3, Suzuki et al. in view of Hori et al. disclose the claimed invention except for a second supporting portion protruding from a lower end of an outer surface of the first slot to support an inner edge of an outer surface of the first permanent magnet.  Takeda et al. disclose a second supporting portion (reference numeral 6) protruding from a lower end of an outer surface of the first slot (see figure 7) to support an inner edge of an outer surface of the first permanent magnet (reference numeral 3, see figure 7), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the second supporting portion as disclosed by Takeda et al. for the first slot of Suzuki et al. in view of Hori et al. for predictably providing desirable configuration for securing the components of the device.  
For claim 4, Suzuki et al. in view of Hori et al. disclose the claimed invention except for a third supporting portion protruding from a lower end of an outer surface of the second slot to support an inner edge of an outer surface of the second permanent magnet.  Takeda et al. disclose a second supporting portion (reference numeral 6) protruding from a lower end of an outer surface of the second slot (see figure 7) to support an inner edge of an outer surface of the second permanent magnet (reference numeral 3, see figure 7), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the third supporting portion as disclosed by Takeda et al. for the second slot of Suzuki et al. in view of Hori et al. for predictably providing desirable configuration for securing the components of the device.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Hori et al. as applied to claim 1 above, and further in view of Mukai et al. (US Patent No.: 10075034).
For claim 10, Suzuki et al. in view of Hori et al. disclose the claimed invention except for the first embedment angle of the first permanent magnet and the second embedment angle of the second permanent magnet being selected from a range of 5 to 10 degrees, such that the first embedment angle is larger than the second embedment angle.  Having a particular angle for the embedding of the magnet would merely involve adjusting the angle for the magnet which is a known skill as exhibited by Mukai et al. (see column 6, lines 3-6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the magnet angle as disclosed by Mukai et al. so that the first embedment angle of the first permanent magnet and the second embedment angle of the second permanent magnet is selected from a range of 5 to 10 degrees for Suzuki et al. in view of Hori et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Hori et al. as applied to claim 1 above, and further in view of Mizuike (US Patent No.: 8541918).
For claim 12, Suzuki et al. in view of Hori et al. disclose the claimed invention except for asymmetric third and fourth notches formed on an end of each of the teeth of the stator core, facing the rotor core, wherein one of a width and an angle of the third and fourth notches are different.  Mizuike discloses notches (reference numeral 71) formed on the end of the teeth (see figure 8), wherein the notches are disposed at different angles along the end of the teeth (see figure 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the notches as disclosed by Mizuike for the teeth of the stator of Suzuki et al. in view of Hori et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The statement of reasons for the indication of allowable subject matter were provided in the previous Office action mailed 05/12/2022.  

Response to Arguments
Applicant's arguments filed 8/12/22 have been fully considered but they are not persuasive. In response to applicant’s assertion that the axial duct 40 of Hori is structurally different from the stress reduction hole of the applicant’s invention as the axial duct 40 of Hori is positioned in the middle of two slots of a symmetric rotor core, the invention of Hori et al. still discloses one of the ducts or grooves 40 being positioned away from the middle of the two slots for the magnets (see figure 32 of Hori et al.), and when applied to the asymmetric rotor core of Suzuki et al. this would disclose the groove being formed on an inner side of the rotor core at a position biased from the separation wall to the first slot.  In response to the axial duct 40 of Hori being used for improving cooling of the rotary electric machine and has a different function than the stress reduction hole of the applicants’ invention, the reference of Hori et al. does not specifically disclose or suggest that the duct 40 does not have the ability to have another function besides improving cooling such as reducing stress, and Hori et al. do not specifically disclose that the duct 40 can only function as a cooling component, therefore a person of ordinary skill can still be motivated to apply the teaching of the duct or groove of Hori et al. for the rotor core of Suzuki et al. since Hori et al. is in the same technological field of permanent magnet rotary electric machines.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834